DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 2-9, 11 and 13-19 (Original)
Claims 1, 10, 12 and 20 (Currently Amended)

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art does/do not suggest or teach, among other claimed allowable features, “a bidirectional DC-DC converter that includes a switching element that is arranged at a position, such that heat generated by the switching element is transmitted to the secondary battery,
wherein the bidirectional DC-DC converter is configured to operate in a discharge mode to convert DC power from the secondary battery and to supply the converted DC power to an input/output unit, and to operate in a charge mode to convert DC power from the input/output unit and to supply the converted DC power to the secondary battery;
a control unit configured to force the bidirectional DC-DC converter to operate in the discharge mode and to increase a switching frequency of the switching element to increase a temperature of the secondary battery; and
a power conditioner including a command unit configured to output command information to the control unit that controls an output from the bidirectional DC-DC converter to become a maximum output within an output range such that there is no reverse power flow from a DC bus line to a power system, to the control unit, wherein the command information is based on a power consumption in an AC load and is output when the temperature of the secondary battery is to be increased.”, in combination with all other elements recited in claim 1.
Claims 2-9 are also allowed as they further limit allowed claim 1.
Regarding claim 10, the prior art does/do not suggest or teach, among other claimed allowable features, “a bidirectional DC-DC converter that includes a switching element that is arranged at a position where heat generated by the switching element is transmitted to the secondary battery,
wherein the bidirectional DC-DC converter is configured to operate in a discharge mode to convert DC power from the secondary battery and to supply the converted DC power to the DC bus line through an input/output unit, and to operate in a charge mode to convert DC power from the DC bus line through the input/output unit and to supply the converted DC power to the secondary battery, and
a control unit configured to force the bidirectional DC-DC converter to operate in the discharge mode and to increase a switching frequency of the switching element to increase a temperature of the secondary battery;
wherein the power conditioner further includes a command unit configured to output command information to the control unit that controls an output from the bidirectional DC-DC converter to become a maximum output within an output range such that there is no reverse power flow from the DC bus line to the power system, and wherein the command information is based on a power consumption in the AC load, and is output when the temperature of the secondary battery is to be increased.”, in combination with all other elements recited in claim 10.
Claims 11-20 are also allowed as they further limit allowed claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 18, 2022